Citation Nr: 1808380	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-35 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement service connection for residuals of a traumatic brain injury (TBI), including headaches.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Nelson, Counsel

INTRODUCTION

The Veteran had active service from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A note in the Board's Veterans Appeals Control and Locator System (VACOLS) reveals that the Veteran did not appear for his scheduled January 2017 Board hearing.  There has been no request by the Veteran or his representative that another hearing be scheduled.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains the 2013 VA psychiatric examination but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.
The

The issues of entitlement to service connection for residuals of a head injury and for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a March 1983 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a psychiatric disorder and for residuals of a head injury.  The Veteran did not appeal or submit new and material evidence within one year. 

2.  In March 2004, March 2006, and June 2008, the RO declined to reopen the claim for service connection for a psychiatric disorder.  The Veteran did not appeal or submit new and material evidence within one year.
3.  The evidence received since the June 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim. 

4.  In March 2004, March 2006, June 2008, and September 2008, the RO declined to reopen the claim for service connection for residuals of a head injury. The Veteran did not appeal or submit new and material evidence within one year. 

5.  The evidence received since the September 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim. 


CONCLUSIONS OF LAW

1. The June 2008 and September 2008 rating decisions that declined to reopen the claims for service connection are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. 
§§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2017). 

2. The evidence received subsequent to the June 2008 and September 2008 rating decisions is new and material, and the claims of service connection are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108 (2012). 

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance. Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In a March 1983 rating decision, the RO denied service connection for adjustment disorder because it is a transient disorder and for residuals of a head injury because no such residuals were found.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In March 2004, March 2006, and June 2008, the RO declined to reopen the claims.  In a September 2008 rating decision, the RO declined to reopen the claim for residuals of a head injury. 

Regarding the psychiatric disorder, evidence of record at the time of the June 2008 decision includes service treatment records, private medical records, and VA treatment records.  STRs indicated some psychiatric complaints.  A 1982 private record diagnosed depression. 

Evidence submitted after the June 2008 decision includes 2011 and 2013 VA examinations providing a negative nexus.  A letter from Dr. S diagnosed PTSD related to Vietnam service, but without any supporting explanation. 

The Board finds that new and material evidence has been presented.  The evidence, including the 2011 VA examination report and Dr. S's letter is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened. 

Regarding the residuals of a head injury, evidence of record at the time of the September 2008 decision includes STRs, private treatment records, and VA medical records.  A statement from Dr. S opined that TBI and PTSD were related to Vietnam service.  

Evidence submitted after the 2008 decision includes a VA examination that found that cognitive deficits were not related to service.  Also newly submitted was a buddy statement regarding the incident he alleged he incurred a head injury.  

The Board finds that new and material evidence has been presented.  The evidence, including the buddy statement, and the VA examination, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of an in-service injury and a nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened. 


ORDER

The claims for service connection for residuals of a traumatic brain injury (TBI), including headaches, and a psychiatric disorder, including posttraumatic stress disorder (PTSD) are reopened.
REMAND

The Board finds that remand is required to obtain VA medical opinions that fully address the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after September 11, 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

3.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine etiology of the headaches disorder.  The claims file must be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit from the Veteran a detailed history of the Veteran's post-service headaches medical history.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a headaches disorder had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service. 

The examiner must address the following:  1) the complaints made in the June 1964 and September 1964 STRs; 2) Dr. K's June 2007 statement; 3) Dr. S's August 2007 statement; 4) the 1997 motor vehicle accident; 5) the 2013 VA examination report; and 4) the Veteran's lay statements regarding his headaches symptoms since service. 

4.  After any additional records are associated with the claims file, provide the Veteran a VA psychiatric examination.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events and the Veteran's post-service medical and psychiatric history.  An explanation for all opinions expressed must be provided. 

The examiner must opine whether it is at least as likely as not (probability of 50 percent of more) that depression (or any other mental disorder diagnosed) and/or PTSD if diagnosed, had its onset during or is otherwise related to the Veteran's service.  If the Veteran is diagnosed with PTSD, the examiner must identify the stressor that serves as the basis for the diagnosis. 

If it is determined that the Veteran's headaches are related to his active service, the examiner should state whether the Veteran's depression is caused or aggravated by the Veteran's headaches. 

The examiner must address the 2011 and 2013 VA examination reports. 

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


